Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
5, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00166-CV


 WILLIAMS HART BOUNDAS & EASTERBY, LLP (F/K/A WILLIAMS
KHERKHER HART & BOUNDAS, LLP); JOHN EDDIE WILLIAMS; JR.;
                AND JIM HART, Appellants

                                         V.

                       STEVEN KHERKHER, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-90457


                          MEMORANDUM OPINION

      This is an appeal from an order signed February 4, 2020. On December 21,
2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. We dismiss the appeal.

                                                    PER CURIAM

Panel consists of Chief Justice Christopher, Jewell, and Poissant.